Title: John Laval to Thomas Jefferson, 28 May 1819
From: Laval, John
To: Jefferson, Thomas


          
            Sir,
            Philada May 28th 1819
          
          Agreeably to your directions, I have addressed to you, Care of Capt Bernard Peyton; Commission Merchant, Richmond, per Schooner Robert Burns, which was to sail on the 23d & has been Cleared only yesterday, One  Bundle; well wrapped up in Quadruple paper, Containing:
          
            
              Lempriere’s Classical Dictionary, 8vo, bound in Sheep
              
              $5
              
            
            
              The Two first volumes of Diodoro Siculo, dto in Parchment
              
              4
              
            
            
              3 Copies of Orbis Pictus Comnenii, 12o, bd, at $1.12½/100
              
              3
              .37½
            
            
              3 do of Alvari Prosodia, Dublin Ed., the only ones found in Philada after long researches   at 37½/100
              }
              1
              .12½
            
            
              
              $
              13
              .50
            
          
          I have not been able to obtain, in any Bookstore of the City, a Copy of Sanxay’s Lexicon, which I would have bought for you. I cannot sell mine Separately, having been invoiced with the four vols of Ar. Com. & adding to their value.
          The Grimm you have seen advertised, at Paris, at 5₶, was, I supposed, Sewed, & mine is handsomely bound; that makes a difference of 35 or 40 sols per volume, & would raise it to $225100, price I asked, even at the advance of 50 p%, which is far from being adequate to cover all expences & leave a reasonable profit, the Packing alone at Paris amounting sometimes to 5 p%—
          I have paid here, 18 months ago, for my 17 vols of Grimm $30.= I will be satisfied with 15 p% profit or $3450100 for the work, if, at that rate, you think proper to purchase it. the fellow copy was sold for $50=
          
            I am, Sir, with the highest respect your’s
            John Laval
          
        